Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Julie Daulton on 2/17/21.
In response to the request under the AFCP 2.0 program filed by applicant on 2/9/21 the examiner contacted applicant’s representative on 2/11/21 to discuss the amendments. The examiner indicated that the amendments made to claim 1 would overcome the previous rejection and would be allowable. However, the amendments to claim 10, while they would overcome the current rejection, would not render the claim allowable as the claim would be rejected over Jainek ‘720 in view of Piva ‘300 as Jainek teaches all of the limitation of claim 10 but does not teach the plane through an uppermost portion of the second sealing element being slanted as recited. Piva teaches this particular feature and provides motivation as to why to slant the sealing element as recited in paragraph 151. The examiner proposed entering an examiner’s amendment to cancel claims 10-12 and 14 to allow claims 1-9 and 15-19. Applicant’s representative .

The application has been amended as follows: 

Cancel claims 10-12 and 14.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 has been amended to further recite the drainage plug includes at least one opening in a sidewall of the plug. The closest prior art to Jainek ‘720 teaches all of the other limitations of claim 1, as detailed in the previous office action of 11/30/20, but does not teach the above feature, nor would it have been obvious to one of ordinary skill in the art to provide such a feature in the apparatus of Jainek.
Claim 15 is allowable for the reasons stated in the previous office action of 11/30/20.
Claims 2-9 and 16-19 are allowable as depending from one of the above claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778